In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                        Filed: September 30, 2020

*************************
ANTONIO KATZ,                               *       No. 17-1621V
                                            *
                      Petitioner,           *       Special Master Sanders
v.                                          *
                                            *
SECRETARY OF HEALTH                         *       Stipulation for Award; Influenza (“Flu”)
AND HUMAN SERVICES,                         *       Vaccine; Chronic Inflammatory
                                            *       Demyelinating Polyneuropathy (“CIDP”);
                                            *       Guillain-Barré Syndrome (“GBS”)
                      Respondent.           *
*************************
Phyllis Widman, Jacobs & Barbone, Atlantic City, NJ, for Petitioner.
Christine Becer, United States Department of Justice, Washington, DC, for Respondent.

                                               DECISION 1

        On October 27, 2017, Antonio Katz (“Petitioner”) filed a petition for compensation
pursuant to the National Vaccine Injury Compensation Program. 2 42 U.S.C. §§ 300aa-10 to -34
(2012); Pet. at 1, ECF No. 1. Petitioner alleged that the influenza (“flu”) vaccine he received on
November 6, 2015, caused him to develop Guillain-Barré Syndrome (“GBS”) and chronic
inflammatory demyelinating polyneuropathy (“CIDP”). See Stip. at 1, ECF No. 50; Pet. at 1.
Petitioner further alleged that he experienced the residual effects of his injuries for more than six
months. Stip. at 1.

        On September 16, 2020, the parties filed a stipulation in which they state that a decision
should be entered awarding compensation to Petitioner. Id. at 2. Respondent denies that the flu
vaccine caused Petitioner’s alleged GBS, CIDP, or any other injury. Id. Respondent further denies
that Petitioner suffered a GBS Table injury. Id. Nevertheless, the parties agree to the joint
stipulation, attached hereto as Appendix A. I find the stipulation reasonable and adopt it as the
decision of the Court in awarding damages, on the terms set forth therein.


1
 This Decision shall be posted on the website of the United States Court of Federal Claims, in accordance
with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2012)). This means the Decision will be available to anyone with access to
the Internet. As provided by Vaccine Rule 18(b), each party has 14 days within which to request redaction
“of any information furnished by that party: (1) that is a trade secret or commercial or financial in substance
and is privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which
would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).
2
    National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755.
        The parties stipulate that Petitioner shall receive the following compensation:

                A lump sum of $293,402.26 which amount represents compensation for
                first year life care expenses ($43,402.26) and combined lost earnings
                and pain and suffering ($250,000.00)[,] in the form of a check payable
                to [P]etitioner; and… [a]n amount sufficient to purchase the annuity
                contract described in paragraph 10 [of the stipulation], paid to the life
                insurance company from which the annuity will be purchased….This
                amount represents compensation for all damages that would be
                available under 42 U.S.C. § 300aa-15(a).
Id. at 2.

       I approve the requested amount for Petitioner’s compensation. Accordingly, an award
should be made consistent with the stipulation.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
Court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation. 3

        IT IS SO ORDERED.

                                                          s/Herbrina D. Sanders
                                                          Herbrina D. Sanders
                                                          Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2